Case 1:18-cv-00154-LO-MSN Document 25-2 Filed 10/05/18 Page 1 of 8 PageID# 131



                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                ALEXANDRIA DIVISION
 ________________________________________________
 CAROLYN DYKES,                                   )
 individually and on behalf of                    ) Case Number:
 all others similarly situated,                   ) 18-CV-154-LO-MSN
                                                  )
        Plaintiff,                                )
                                                  )
 v.                                               )
                                                  )
 GATESTONE & CO. INTERNATIONAL INC.,              )
                                                  )
        Defendant.                                )
                                                  )

     ORDER OF PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT

        WHEREAS, the Court has been advised the parties to this action, Carolyn Dykes

 (hereinafter referred to as “Plaintiff” or “Class Representative”), and Gatestone & Co.

 International Inc. (hereinafter referred to as “Gatestone”), through their respective

 counsel, have agreed, subject to Court approval following notice to the Virginia Class

 Members and a hearing, to settle the above-captioned lawsuit (hereinafter referred to as

 the “Lawsuit”) upon the terms and conditions set forth in the Class Action Settlement

 Agreement (hereinafter referred to as the “Agreement”), which has been filed with the

 Court, and the Court deeming the definitions set forth in the Agreement are hereby

 incorporated by reference herein (with capitalized terms as set forth in the Agreement);

        NOW, THEREFORE, based upon the Agreement and all of the files, records, and

 proceedings herein, and it appearing to the Court upon preliminary examination the

 Agreement is fair, reasonable, and adequate, and a hearing should and will be held after

 notice to the Virginia Class Members to confirm the Agreement and settlement are fair,


                                               1
Case 1:18-cv-00154-LO-MSN Document 25-2 Filed 10/05/18 Page 2 of 8 PageID# 132



 reasonable, and adequate, and to determine whether a Final Order and Judgment should

 be entered in this Lawsuit;

        IT IS HEREBY ORDERED:

        1.      The Court has jurisdiction over the subject matter of this Lawsuit and over

 all settling parties hereto.

        2.      In compliance with the Class Action Fairness Act of 2005, Pub. L. No. 109-

 2, 119 Stat. 4, Gatestone served written notice of the proposed class settlement on the

 United States Attorney General and the Attorney General for the Commonwealth of

 Virginia on October ___, 2018.

        3.      CLASS MEMBERS – Under Fed. R. Civ. P. 23(b)(3), this Lawsuit is

 hereby preliminarily certified, for settlement purposes only, as a class action on behalf of

 the following class of plaintiffs (hereinafter referred to as the “Virginia Class Members”)

 with respect to the claims asserted in the Lawsuit:

                All consumers in the Commonwealth of Virginia to whom
                Gatestone & Co. International Inc. mailed a letter in a
                form materially identical or substantially similar to the
                letter sent to the Plaintiff, as attached to the Complaint
                as Exhibit A, from February 27, 2017 to August 30, 2018,
                and which was not returned by the postal service as
                undeliverable.

        4.      CLASS REPRESENTATIVE AND CLASS COUNSEL APPOINTMENT

 – Pursuant to Fed. R. Civ. P. 23, the Court preliminarily certifies Plaintiff, Carolyn

 Dykes, as the Class Representative and Thomas R. Breeden of THOMAS R. BREEDEN,

 P.C., AND attorney Brian L. Bromberg of the BROMBERG LAW OFFICE, P.C., as Class

 Counsel.


                                               2
Case 1:18-cv-00154-LO-MSN Document 25-2 Filed 10/05/18 Page 3 of 8 PageID# 133



        5.     PRELIMINARY CLASS CERTIFICATION – The Court preliminarily

 finds that the Lawsuit satisfies the applicable prerequisites for class action treatment

 under Fed. R. Civ. P. 23, namely:

        A.     The Virginia Class Members are so numerous that joinder of all of them in

               the Lawsuit is impracticable;

        B.     There are questions of law and fact common to the Virginia Class

               Members, which predominate over any individual questions;

        C.     The claims of the Plaintiff are typical of the claims of the Virginia Class

               Members;

        D.     The Plaintiff and Class Counsel have fairly and adequately represented and

               protected the interests of all the Virginia Class Members; and

        E.     Class treatment of these claims will be efficient and manageable, thereby

               achieving an appreciable measure of judicial economy, and a class action is

               superior to other available methods for a fair and efficient adjudication of

               this controversy.

        6.     The Court preliminarily finds the settlement of the Lawsuit, on the terms

 and conditions set forth in the Agreement, is in all respects fundamentally fair,

 reasonable, adequate, and in the best interest of the Virginia Class Members, especially in

 light of the benefits to the Virginia Class Members; the strength of the Plaintiff’s case;

 the complexity, expense, and probable duration of further litigation; the risk and delay

 inherent in possible appeals; the risk of collecting any judgment obtained on behalf of the

 class; and, the limited amount of any potential total recovery for the class.


                                               3
Case 1:18-cv-00154-LO-MSN Document 25-2 Filed 10/05/18 Page 4 of 8 PageID# 134



        7.     NOTICES – The Court approves the form and substance of the notice of

 class action settlement described in ¶ 9 of the Agreement and attached to the Agreement

 as Exhibit C. The proposed form and method for notifying the Class Members of the

 settlement and its terms and conditions meet the requirements of Fed. R. Civ. P.

 23(c)(2)(B) and due process, constitute the best notice practicable under the

 circumstances, and shall constitute due and sufficient notice to all persons and entities

 entitled to the notice. The Court finds the proposed notice is clearly designed to advise

 the Virginia Class Members of their rights. In accordance with the Agreement, the class

 action administrator shall cause the completed notices to be mailed to the Virginia Class

 Members as expeditiously as possible, but no later than 30 calendar days after the Court’s

 entry of this order. The class action administrator shall confirm, and if necessary, update

 the addresses for the Virginia Class Members through standard methodology that the

 class action administrator currently uses to update addresses. Gatestone shall be

 responsible for all costs and expenses of sending notice and distributing checks to the

 Virginia Class Members and the cost of administration.

        8.     EXCLUSIONS – Any Virginia Class Member who desires to be excluded

 from the class must send a written request for exclusion to the class action administrator

 with a postmark date no later than 60 days after the Court’s entry of this order. To be

 effective, the Virginia Class Member must include in the written request for exclusion the

 name and number of this case, his or her full name, address, telephone number and email

 address (if available), and a statement that he or she wishes to be excluded The class

 action administrator shall provide a list of the names of each Virginia Class Member who


                                              4
Case 1:18-cv-00154-LO-MSN Document 25-2 Filed 10/05/18 Page 5 of 8 PageID# 135



 submitted a timely exclusion to counsel for Gatestone and Class Counsel after the

 deadline passes. A copy of this list will also be filed with the Court along with the

 Parties’ Motion for Final Approval of Class Action Settlement. Any Virginia Class

 Member who submits a valid and timely request for exclusion shall not be bound by the

 terms of the Agreement.

        9.     ENTRY OF APPEARANCE – Any Virginia Class Member may enter an

 appearance through an attorney if the member so desires within 60 days from the Court’s

 entry of this order.

        10.    OBJECTIONS – Any Virginia Class Member who intends to object to the

 fairness of this settlement must file a written objection with the Court, at United States

 District Court, Eastern District of Virginia, Alexandria Division, Albert V. Bryan U.S.

 Courthouse, 401 Courthouse Square, Alexandria, Virginia 22314, within 60 days from

 the Court’s entry of this order. Further, any such Virginia Class Member must, within the

 same time period, provide a copy of the written objection to Class Counsel, Attention:

 Gatestone Settlement, Brian L. Bromberg, Esq., Bromberg Law Office, P.C., 26

 Broadway, 21st Floor, New York, NY 10004, and to Gatestone’s Counsel, Attention:

 Gatestone Settlement, James K. Schultz, Esq., Sessions, Fishman, Nathan & Israel,

 L.L.C., at 1545 Hotel Circle South, Suite 150, San Diego, CA 92108. To be considered,

 the written objection must state: the name and number of this case, the objector’s full

 name, address, telephone number and email address (if available); the reasons for his or

 her objection; and, whether he or she intends to appear at the fairness hearing on his or

 her own behalf or through counsel. Further, the Virginia Class Member must attach to


                                               5
Case 1:18-cv-00154-LO-MSN Document 25-2 Filed 10/05/18 Page 6 of 8 PageID# 136



 his or her objection any documents supporting the objection. Virginia Class Members

 who do not timely make their objections in this manner will be deemed to have waived

 all objections and shall not be heard or have the right to appeal approval of the

 settlement.

        11.    FINAL APPROVAL – The Court shall conduct a hearing (hereinafter

 referred to as the “Fairness Hearing”) on ________________, ______, at 401 Courthouse

 Square, Alexandria, Virginia 22314, Court Room ______, commencing at _____ A.M.,

 to review and rule upon the following issues:

        A.     Whether this action satisfies the applicable prerequisites for class action

               treatment for settlement purposes under Fed. R. Civ. P. 23;

        B.     Whether the proposed settlement is fundamentally fair, reasonable,

               adequate, and in the best interest of the Virginia Class Members and should

               be approved by the Court;

        C.     Whether the Final Order and Judgment, as provided under the Agreement,

               should be entered, dismissing the Lawsuit with prejudice and releasing the

               Released Claims against the Released Parties; and

        D.     To discuss and review other issues as the Court deems appropriate.

        12.    Attendance at the Fairness Hearing is not necessary. Virginia Class

 Members need not appear at the hearing or take any other action to indicate their

 approval of the proposed class action settlement. Virginia Class Members wishing to be

 heard, however, are required to indicate in their written objection whether or not they

 intend to appear at the Fairness Hearing. The Fairness Hearing may be postponed,


                                              6
Case 1:18-cv-00154-LO-MSN Document 25-2 Filed 10/05/18 Page 7 of 8 PageID# 137



 adjourned, transferred, or continued without further notice to the Virginia Class

 Members.

          13.   Submissions by the Parties, including memoranda in support of the

 proposed settlement, responses to any objections shall be filed with the Court no later

 than 7 days prior to the Fairness Hearing. Petitions for attorneys’ fees and

 reimbursement of costs and expenses shall be filed by Class Counsel as directed by the

 Court or pursuant to Rule 54(d)(2).

          14.   The Agreement and this order shall be null and void if any of the following

 occur:

          A.    The Agreement is terminated by any of the Parties, or any specified

                condition to the settlement set forth in the Agreement is not satisfied and

                the satisfaction of such condition is not waived in writing by the Parties;

          B.    The Court rejects, in any material respect, the Final Order and Judgment

                substantially in the form and content attached to the Agreement and/or the

                Parties fail to consent to the entry of another form of order in lieu thereof;

          C.    The Court rejects any component of the Agreement, including any

                amendment thereto approved by the Parties; or

          D.    The Court approves the Agreement, including any amendment thereto

                approved by the Parties, but such approval is reversed on appeal and such

                reversal becomes final by lapse of time or otherwise.

          15.   If the Agreement and/or this order are voided per ¶s 23-24 of this order,

 then the Agreement shall be of no force and effect and the Parties’ rights and defenses


                                                7
Case 1:18-cv-00154-LO-MSN Document 25-2 Filed 10/05/18 Page 8 of 8 PageID# 138



 shall be restored, without prejudice, to their respective positions as if the Agreement had

 never been executed and this order never entered.

        16.    The Court retains continuing and exclusive jurisdiction over the action to

 consider all further matters arising out of or connected with the settlement, including the

 administration and enforcement of the Agreement.

        IT IS SO ORDERED.

        DATED: _______________             ________________________________________
                                           THE HONORABLE LIAM O’GRADY
                                           UNITED STATES DISTRICT COURT JUDGE




                                              8
